Citation Nr: 1141328	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  93-27 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a disability of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1972 to February 1975 and from January 1977 to November 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in August 2010, the Board denied the Veteran's claim of service connection.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In February 2011, the parties filed a Joint Motion for Remand, which was granted by the Court in February 2011.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In Joint Motion the parties, citing Dalton v. Nicholson, 21 Vet. App. 23 (2007), stated that the VA examiner in February 2010 impermissibly relied upon service treatment records to corroborate the Veteran's condition as well as based her opinion on an inaccurate factual premise, and requested that the Veteran be provided an adequate VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an examiner other than the one, who conducted the examination in February 2010, to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that degenerative disc disease of the lumbar spine is related to paraspinal muscle spasm in the lumbar region, documented in service in November 1978. 

For the VA examiner, for the purpose of formulating an opinion, the Board finds that the Veteran is competent to describe a low back injury in service and to relate symptoms of low back pain since service.  And the Board finds that the Veteran's statement about a low back injury in service credible. 

Also, in formulating an opinion the VA examiner is asked to consider these significant facts of the case:

For the first period of service, February 1972 to February 1975, the service treatment records, including the reports of entrance and separation examinations, do not contain a complaint, finding, history, symptom, treatment, or diagnosis of any abnormality of the lumbar spine. 

For the second period of service, January 1977 to November 1982, the service treatment records show that in November 1978 the Veteran complained of low back pain, which began several days before.  The pertinent finding was paraspinal muscle spasm in the lumbar region, and the Veteran was evacuated to Fort Greeley.  



Records from Fort Greeley have not been found and there is no report of separation examination for the second period of service.  

After service, in his original application for VA disability compensation in August 1991, the Veteran stated that he injured his back in service in June 1973 and in January 1979. 

In March 1992, the Veteran told a private physician that he fell in service, resulting in low back pain. 

On VA examination in March 1992, the Veteran stated that he had a number of injuries in service, including back problems associated with heavy lifting and that he had recurrent low back.  The diagnosis was recurrent lumbosacral strain. 

VA records show that in May 1992 the Veteran complained of low back pain for months.  It was noted that the Veteran had injured his back, resulting in sciatica, which resolved, three to five weeks or months before.  In April 1995, the Veteran complained of low back pain for years.  It was noted that in service he was hospitalized for his back.  In May 1995, a MRI showed disc changes at L3-4 and L4-5. 

On VA examination in May 1997, the Veteran stated that he sprained his back while pulling heavy loads during field exercises in 1978.  


The Veteran stated that he was hospitalized for two days and then profiled for six months.  He stated that the low back pain had persisted.  The diagnosis was chronic disc disease of the lumbar spine.

In a statement in July 2007, the Veteran stated that he injured his lower back while pulling a sled loaded with equipment through four feet of snow during service; that he was evacuated to the hospital at Fort Greeley, where he was sedated for two days because of extreme pain, and that he afterwards received a profile exempting him from duty for 90 days.

On VA examination in February 2010, the Veteran told the examiner that he hurt his low back in 1978 while pulling a sled in four to five feet of snow in a snowstorm, that he was hospitalized, and that he had no other back injury or trauma after service.  The diagnosis was degenerative disc disease of the lumbar spine.

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be determined because there are several potential causes, if so, identify the other potential causes, when the in-service complaints and findings are not more likely than any other to cause the Veteran's current low back disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, 





that is, there is no other records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge and, if necessary, after a review of the medical literature.   

2.  After the above development is completed, adjudicate the claim of service connection.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


